Citation Nr: 1501831	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty October 1969 to October 1971.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2014.  A transcript of his hearing has been associated with the Virtual VA file.

The Board has reviewed and considered all of the evidence contained in the Veteran's Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his current hearing loss to his combat service in Vietnam.  Given that the Veteran's DD-214 shows the Veteran served with an artillery group, in-service exposure to noise is confirmed. 

Although hearing acuity was within normal limits during the Veteran's active service, the report of VA examination dated in July 2011 showed that the Veteran has a current hearing loss disability and tinnitus.  

In this case, in the July 2011 audiological examination, the examiner found that the Veteran had normal to moderate sensorineural hearing loss bilaterally.  The examiner opined that because the discharge audiological examination revealed normal hearing bilaterally with no significant threshold shift evident, the Veteran's hearing loss and tinnitus were not caused by or a result of military service noise exposure.  

The Board finds that the July 2011 examiner's justification for the conclusion that the Veteran's hearing loss is not related to service, namely that audiograms during separation examination showed normal hearing bilaterally, is an inadequate basis on which to base his conclusion.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The absence of in-service evidence of a hearing loss disability alone is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  The Board notes that the examiner cited a study of the Institute of Medicine in the rationale for the opinion, however, the basis of the opinion remains that there was normal hearing on separation.  A new medical opinion s therefore, needed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  The entire claims file, to include access to the Veteran's Virtual VA file, must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of his service with an artillery unit in Vietnam.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss and tinnitus were sustained during his active duty service, or, resulted from the Veteran's in-service acoustic trauma or from any other injury or illness sustained during service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale, which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  After the development has been completed, readjudicate the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




